Citation Nr: 0206511	
Decision Date: 06/19/02    Archive Date: 06/27/02

DOCKET NO.  99-11 282A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 
percent for service-connected bronchial asthma prior to May 
19, 2000.  

2.  Entitlement to a rating in excess of 30 percent for 
service-connected bronchial asthma from May 19, 2000.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from July 1976 to May 1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 decision by the RO 
which denied an increased rating in excess of the 10 percent 
evaluation then assigned for the veteran's service-connected 
bronchial asthma.  By rating action in January 2002, the RO 
assigned an increased rating to 30 percent, effective from 
May 19, 2000.  

In light of the ratings assigned for the veteran's service-
connected bronchial asthma for different periods during the 
pendency of this appeal, the Board has recharacterized the 
issues to better reflect the issues on appeal.  


FINDINGS OF FACT

1.  Prior to May 19, 2000, the veteran's asthma was well 
controlled with the daily use inhalational and/or 
bronchodilator therapy.  

2.  From May 19, 2000, the veteran did not meet the 
requirements for a rating in excess of 30 percent on the 
basis of pulmonary function tests; did not require at least 
monthly visits to a physician for required care of 
exacerbations; did not require intermittent courses of 
systemic corticosteroids; did not have more than one 
asthmatic attack per week with episodes of respiratory 
failure; and did not require the daily use of systemic high 
dose corticosteroids or immuno-suppressive medications.  


CONCLUSIONS OF LAW

1.  The criteria for an increased rating to 30 percent for 
service-connected bronchial asthma prior to May 19, 2000 are 
met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 1991 and Supp. 2002); 66 Fed. Reg. 45,620 
(August 29, 2001) (to be codified at sections including 38 
C.F.R. §§ 3.102, 3.159 and 3.326), 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.97, Part 4, Diagnostic Code 6602 (2001).  

2.  The criteria for an evaluation in excess of 30 percent 
for service-connected bronchial asthma from May 19, 2000, are 
not met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 1991 and Supp. 2002); 66 Fed. Reg. 45,620 
(August 29, 2001) (to be codified at sections including 38 
C.F.R. §§ 3.102, 3.159 and 3.326), 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.97, Part 4, Diagnostic Code 6602 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

By rating action in December 1985, service connection was 
established for bronchial asthma and a 10 percent evaluation 
was assigned, effective from October 25, 1985, the date of 
the veteran's reopened claim.  The 10 percent evaluation 
initially assigned was effect when the veteran filed his 
claim for increase in July 1998.  

VA medical records associated with the claims file in August 
1998 show that the veteran was seen on numerous occasions for 
various problems from 1997 to 1998.  In July 1997, the 
veteran reported an asthma attack the night before.  On 
examination, there were bilateral diffuse wheezes, prominent 
on the trachea area.  The remainder of the clinical findings 
were essentially normal.  The diagnoses included bronchial 
asthma and questionable sleep apnea.  The veteran's 
prescription history included Azmacort, 3 puffs three times a 
day, and Proventil inhaler four times a day.  When seen on 
follow-up in October 1997, the veteran reported occasional 
wheezing.  At that time, breath sounds were decreased with 
expiratory wheezing.  His heart rate and rhythm were regular.  
The assessment was bronchial asthma exacerbation.  

In November 1997, the veteran was seen in the emergency room 
complaining of shortness of breath beginning a few hours 
earlier.  There was expiratory wheezing faintly at the upper 
lobes.  The impression was bronchial asthma exacerbation.  In 
January 1998, the veteran reported recurrent exacerbations of 
bronchial asthma occurring less than 10 days apart.  On 
examination, there was mild bilateral wheezing.  There was no 
edema or cyanosis in the extremities and heart rhythm was 
regular.  Laboratory studies were within normal limits.  The 
assessment was bronchial asthma exacerbation, moderate to 
severe.  The veteran was prescribed Atrovent inhaler, 2 puffs 
four times a day, and was told to return in 3 months.  

When seen in April 1998, the veteran reported that he had 
about 3 asthma attacks a week which were responsive to 
inhalers.  On examination, there was mild expiratory wheezing 
but no other added sounds.  Chest x-ray studies showed both 
lungs were clear.  The veteran was instructed about the 
proper use of inhalers to improve treatment results.  When 
seen on follow-up in May 1998, the examiner indicated that 
the veteran's symptoms were stable without evidence of 
bronchiospasm.  The veteran reported nocturnal symptoms and 
insomnia, but no hypersomnolence during the day.  Albuterol 
and Azmacort were prescribed.  

On VA pulmonary function testing (PFT) in August 1998, actual 
pre-bronchial FEV1 was 2.83, predicted was 2.73, and the 
percentage of predicted value was 104.  Actual FEV1/FVC was 
72, and predicted value was 83.  Actual post-bronchial FEV1 
was 3.78, percentage of predicted value was 139, and the 
percentage change was 34.  Actual post-bronchial FEV1/FVC was 
78, and the percentage change was 8.  

On VA respiratory examination in August 1998, the veteran 
reported an occasional productive cough and episodes of 
dyspnea with chest oppression, but no hemoptysis.  The 
veteran reported four episodes of bronchospasm in one week 
and frequent visits to the hospital for treatment.  The 
examiner noted that the veteran did not have restrictive 
disease except with bronchospasm.  On examination, there were 
a few wheezes in the bronchial tree with normal chest 
expansion, without intercostal retraction.  The examiner 
reported that PFT's showed mild obstructive ventilation 
defect with significant response to bronchodilators.  There 
was normal lung volume and mild increment of airway 
resistance.  Acid base balance and oxygen retention at room 
air was normal.  The examiner commented that, when compared 
with a previous PFT in 1996, there was clarification of the 
veteran's suspected underlying disease.  The diagnosis was 
bronchial asthma.  The secondary diagnosis was chronic 
sinusitis of the left frontal and left ethmoid.  

VA medical records associated with the claims file in May 
2000, show that the veteran was seen on numerous occasions 
for various problems from 1996 to 2000.  A CT scan of the 
veteran's sinuses show some inflammatory process in the 
ethmoid suggestive of ethmoid sinusitis.  A chest x-ray study 
in January 1998 shows the veteran's heart size was within 
normal limits.  The lung fields and costo-pulmonary angles 
were clear.  A progress note in November 1999 indicated that 
PFT showed mild obstructive defect with significant response 
to bronchodilators.  

VA pulmonary function testing in May 2000 showed evidence of 
severe airway obstruction.  The examiner noted that the 
veteran's response to bronchodilators indicated a reversible 
component.  The absence of over inflation suggested a 
restrictive process such as pleural or chest wall disease.  
The diagnosis was severe obstructive airway disease - 
reversible.  A chest x-ray study in May 2000 showed no 
pulmonary infiltrates.  The heart size and mediastinal 
silhouette were normal.  

On VA respiratory examination in May 2000, the examiner noted 
that there was no history of hospital admission due to asthma 
exacerbations, bronchitis, or pneumonia.  The veteran 
reported that car fumes, air conditioning, or dust caused 
asthma exacerbations.  The veteran also reported a productive 
cough with upper respiratory tract infections, especially 
during the cold months.  The veteran denied any hemoptysis or 
anorexia, but did complain of dyspnea on exertion when 
climbing a flight of stairs and asthma attacks three to four 
times a week, consisting of chest tightness, shortness of 
breath, and a cough, which were relieved with respiratory 
therapy.  The examiner noted that the veteran takes Albuterol 
inhaler 2 puffs as needed or by respiratory therapy, 
Asthmacort four times a day and Atrovent inhaler 2 puffs four 
times a day.  The veteran was not working but reported that 
he was studying at the university.  The veteran stated that 
he missed some classes because of asthma exacerbations.  On 
examination, there was evidence of diffuse occasional 
rhonchi, but no wheezes or rales.  There was regular heart 
rhythm and no S3 sounds.  There was no clubbing or cyanosis.  
The veteran weighed 220 and was five foot five inches tall.  
There was no history of cor pulmonale, RVH, or pulmonary 
hypertension.  The diagnosis was asthma.  


Duty to Assist

A significant change in the law was effectuated during the 
pendency of this appeal.  Specifically, on November 9, 2000, 
the President of the United States signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminated the concept of a well-grounded claim, redefined 
and expanded the obligations of VA with respect to the duty 
to assist, and superseded the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  

In this case, no reasonable possibility exists that any 
further assistance would aid the veteran in substantiating 
his claim.  Thus, the VA has met its duty to assist under the 
VCAA.  See 38 U.S.C.A. § 5103A(a)(2) (Secretary not required 
to provide assistance "if no reasonable possibility exists 
that such assistance would aid in substantiating the 
claim").  The veteran has not alleged the presence of any 
additional evidence which would be pertinent to his claim for 
an increased rating for his bronchial asthma.  Through past 
actions of the RO, the veteran has been informed of the 
applicable criteria necessary to substantiate his claim.  
Additionally, the veteran has been notified fully of what 
information needs to be proven in order to prevail in his 
claim for an increased rating.  


Increased Ratings - In General

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2001).  Separate diagnostic codes identify the various 
disabilities.  In Francisco v. Brown, 7 Vet. App. 55, 58 
(1994) the Court held that "[w]here entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance."  

In considering the evaluation to be assigned, the VA has a 
duty to acknowledge all regulations which are potentially 
applicable through the assertions and issues raised in the 
record and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history, and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole-recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  These requirements for 
evaluation of the complete medical history of the claimant's 
condition operate to protect claimants against adverse 
decisions based on a single, incomplete or inaccurate report, 
and to enable the VA to make a more precise evaluation of the 
level of the disability and of any changes in the condition.  
Schafrath, 1 Vet. App. at 594.  38 C.F.R. § 4.7 provides that 
where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.14 provides that the evaluation 
of the same disability under various diagnoses is to be 
avoided.  

In the instant case, a claim for an increased rating for 
bronchial asthma was received from the veteran's 
representative on July 1, 1998.  Thus, July 1, 1998 is 
considered the date of receipt of the veteran's claim for 
increase.  By rating action of October 1998, the 10 percent 
rating in effect for the respiratory disability was confirmed 
and continued.  This action was appealed.  However, during 
the pendency of the appeal, a 30 percent rating was assigned 
by rating action of January 2002, effective from May 19, 
2000, the date of VA examination showing a worsening of the 
veteran's respiratory disorder.  Thus, the question presented 
is whether a rating in excess of 10 percent is warranted 
between the date of the reopened claim and May 19, 2000, and 
whether a rating in excess of 30 percent is warranted from 
May 19, 2000.  


Prior to May 19, 2000.

When seen by VA in July 1997, the veteran reported that he 
had an asthma attack the night before.  This was the 
veteran's first visit to the clinic.  On examination, diffuse 
wheezing was noted.  The veteran was prescribed Azmacort 
inhaler.  The clinical records show the veteran was seen 
periodically when he had flare-ups of asthma and his 
medications were shown to include inhalational therapy on a 
daily basis.  Pulmonary function studies in August 1998 and 
May 2000 were consistent with mild obstructive ventilatory 
impairment.  They also indicate that the veteran has good 
response to bronchodilators.  

The criteria for rating bronchial asthma is as follows:  

6602  Asthma, bronchial:  
  FEV-1 less than 40-percent predicted, or; FEV-1/FVC less 
     than 40 percent, or; more than one attack per week with 
     episodes of respiratory failure, or; requires daily use 
of 
     systemic (oral or parenteral) high dose corticosteroids 
or 
     immuno-suppressive 
medications..................................................  100
  FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC of 40 
     to 55 percent, or; at least monthly visits to a 
physician 
     for required care of exacerbations, or; intermittent (at 
     least three per year) courses of systemic (oral or 
     parenteral) 
corticosteroids............................................................   60
  FEV-1 of 56- to 70-percent predicted, or; FEV-1/FVC of 56 
     to 70 percent, or; daily inhalational or oral 
     bronchodilator therapy, or; inhalational anti-
inflammatory 
     
medication.............................................................
.....................   30
   FEV-1 of 71- to 80-percent predicted, or; FEV-1/FVC of 71 
     to 80 percent, or; intermittent inhalational or oral 
     bronchodilator 
therapy.................................................................   10

In this case, the Board finds that the veteran's bronchial 
asthma prior to May 19, 2000 more nearly approximated the 
criteria for an increased rating to 30 percent under 
Diagnostic Code 6602.  Although pulmonary function studies 
show only with mild symptomatology, the veteran required the 
daily use of inhalational therapy.  The use of inhalational 
or bronchodilator therapy is one of the criteria necessary 
for a 30 percent evaluation for bronchial asthma.  As the 
record clearly shows that the veteran required the use of 
inhalational therapy prior to May 19, 2000, a higher rating 
of 30 percent is warranted.  However, the clinical and 
diagnostic findings prior to May 19, 2000 do not show that 
the veteran's symptomatology was so severe as to satisfy the 
criteria for a 60 percent rating for bronchial asthma.  

From May 19, 2000.

As indicated above the criteria for a 60 percent evaluation 
for bronchial asthma under DC 6602 contemplates a FEV-1 of 
40- to 55-percent predicted, or; FEV-1/FVC of 40 to 55 
percent, or; at least monthly visits to a physician for 
required care of exacerbations, or; intermittent (at least 
three per year) courses of systemic (oral or parenteral) 
corticosteroids.  

The evidentiary record shows that the veteran has recurring 
asthmatic attacks several times a year.  However, he has good 
response to bronchial inhalers.  Pulmonary function studies 
show only mild ventilatory impairment, and do not meet the 
criteria for a 60 percent evaluation.  The veteran does not 
need monthly visits to a physician for required care of 
exacerbations.  The fact that the veteran seeks medical 
attention after an asthmatic attack is not the same as 
monthly visits for required care of exacerbations.  
Furthermore, the veteran does he have intermittent (at least 
three per year) courses of systemic (oral or parenteral) 
corticosteroids.  

Based on the foregoing, the Board finds that the 30 percent 
evaluation is appropriate given the objective findings.  
Since the objective medical evidence does not reveal that the 
veteran has any of the cardinal symptoms for a 60 evaluation 
under the rating criteria discussed above since May 19, 2000, 
a higher evaluation of 60 percent is not warranted.  The 
medical evidence does not demonstrate that the veteran has at 
least monthly visits to a physician for required care of 
exacerbations or intermittent (at least three per year) 
courses of systemic (oral or parenteral) corticosteroids.  
Accordingly, the Board finds no basis for the assignment of a 
60 percent evaluation from May 19, 2000.  


ORDER

An increased rating to 30 percent for service-connected 
bronchial asthma prior to May 19, 2000 is granted, subject to 
VA laws and regulations concerning payment of monetary 
benefits.

An increased rating in excess of 30 from May 19, 2000 for 
service-connected bronchial asthma is denied.  



		
	J. A. MARKEY
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

